t c memo united_states tax_court estate of golda e rixon kokernot deceased mary ann k lacy executrix petitioner v commissioner of internal revenue respondent docket no filed date before trial the parties negotiated a settlement specifying the manner of resolving all issues raised in r's notice_of_deficiency during discussions regarding the proposed stipulated decision document p sought to raise an issue as to its entitlement to use the special_use_valuation provisions of sec_2032a i r c this issue was not covered in r's notice_of_deficiency and was not raised or preserved by p in the pleadings or the stipulated settlement agreement held the issue raised by p is a new issue that is not before the court stanard t klinefelter for petitioner susan t mosley for respondent memorandum opinion laro judge this matter is before the court on the parties' cross-motions for entry of decision in accordance with a stipulation of settlement filed date we must decide whether the subject decision should reflect the application of sec_2032a we hold that it should not we refer to golda e rixon kokernot as decedent at the time of her death decedent was a resident of the state of texas we refer to mary ann kokernot lacy as executrix at the time executrix filed her petition with the court she was also a resident of the state of texas background decedent died on date at the time of her death decedent owned a large cattle ranch located in brewster and jeff davis counties texas called the kokernot ranch ranch on date mary ann k lacy as the executrix for the estate of golda e rixon kokernot filed the estate's federal estate_tax_return in which executrix reported the fair market unless otherwise stated section references are to the internal_revenue_code in effect for the date of the decedent's death and rule references are to the tax_court rules_of_practice and procedure value of the ranch as dollar_figure decedent's estate’s tax_return included a schedule a-1 sec_2032a valuation on which executrix made a protective_election pursuant to sec_20_2032a-8 estate_tax regs the estate_tax_return was subsequently selected for audit the principal issue on audit centered on the fair_market_value of the ranch unable to resolve the fair_market_value issue at the audit level respondent issued a notice_of_deficiency to executrix on date respondent's notice makes no mention of executrix's protective_election under sec_2032a and the regulations thereunder nor does the petition filed with this court by the executrix the case was set for the trial session in washington d c commencing on date at the suggestion of the court the parties engaged in negotiations prior to the start of this session in an attempt to resolve the fair_market_value of the ranch during these negotiations executrix never mentioned enacted by the tax reform act of publaw_94_455 sec 90_stat_1856 primarily to encourage the continued operation of family farms sec_2032a permits qualified_real_property to be valued for estate_tax purposes by reference to its use in the farming activity rather than at its value based on its highest_and_best_use where it is not certain that property meets the requirements for special_use_valuation an estate may under sec_20_2032a-8 estate_tax regs make a protective_election to specially value qualified_real_property contingent on the property values as finally determined meeting the requirements of sec_2032a sec_2032a and she never mentioned that she might want to consider the application of that section once the parties finally agreed to the fair_market_value of the ranch on date when the case was called for trial counsel for respondent announced that the parties had reached a basis for settlement on all issues raised in the notice_of_deficiency subsequently on date the parties filed a three-page stipulation of settled issues the agreement contains no reference to sec_2032a or to executrix's protective_election under that section in relevant part the stipulation of settlement states the parties stipulate to the following terms of settlement a with respect to the increase in the value of real_estate included in the gross_estate the issues were resolved as follows the parties agree to the value of the i entire big_number acres of the cattle ranch at dollar_figure per acre in addition the parties agree that ii petitioner is entitled to a discount of on the entire big_number acres to reflect the deceased's partial interest in the property iii in addition petitioner concedes that the gifts made on date under the authority of the power_of_attorney should be included in the gross_estate for tax purposes b with respect to the dollar_figure increase in miscellaneous property due to the inclusion of ranch lease income the petitioner concedes the issue in full as reflected in petitioner's amended_return filed subsequent to the issuance of the statutory_notice_of_deficiency c with respect to the issues of the disallowed claim against the estate in the amount of dollar_figure respondent concedes petitioner is entitled to an adjustment of dollar_figure reducing the amount of the gross_estate reported on petitioner's estate_tax_return this adjustment is in lieu of the claim against the estate in the amount of dollar_figure d with respect to the increase in adjusted_taxable_gifts in the total amount of dollar_figure the petitioner concedes the issue in full as reflected in petitioner's amended_return filed subsequent to the issuance of the statutory_notice_of_deficiency in addition the parties agree that petitioner i sec_4 entitled to deductions for additional expenses_incurred in administering the property of the estate which expenses were incurred subsequent to the filing of the estate_tax_return these deductions will be allowed as verified the parties agree to this stipulation of settlement based on the stipulation of settlement the court allowed the parties time to exchange information regarding additional administrative expenses to compute the correct amount of estate_tax due and to prepare decision documents after reviewing the agreed upon fair_market_value for the ranch petitioner's counsel advised respondent that executrix intended to pursue its protective_election under sec_20_2032a-8 estate_tax regs consequently on date executrix mailed respondent an amended federal estate_tax_return in which she made an election under sec_2032a for the ranch discussion the compromise and settlement of tax cases are governed by general principles of contract law a settlement stipulation is in essence a contract each party agrees to concede some rights which he or she may assert against his or her adversary as consideration for those secured in the settlement agreement 26_tc_171 like contracts stipulations of settlement bind the parties thereto to the terms thereof 87_tc_1451 in determining the proper meaning of the terms we focus on the language of the stipulation and the circumstances surrounding its execution 52_tc_420 see also 39_tc_602 affd 328_f2d_662 6th cir we will enforce a stipulation of settlement whether filed or orally stipulated into the record unless justice requires that we do otherwise 85_tc_359 69_tc_694 26_tc_171 respondent contends that the executrix failed to preserve a claim to special_use_valuation under sec_2032a respondent argues that executrix's claim to sec_2032a valuation involves new factual issues that would require additional evidence including perhaps expert testimony respondent maintains that the settlement agreement filed with the court on date incorporates the full terms of the parties' agreement and that the agreement speaks for itself since the deficiency_notice the petition and other pleadings and the settlement document are all silent with respect to the application of sec_2032a respondent contends executrix is not entitled to the benefits of that section and the regulations thereunder executrix argues that the parties' stipulation of settlement encompasses only those issues raised in the notice_of_deficiency ie the fair_market_value of the ranch executrix contends that the settlement agreement covered neither the amount of the deficiency nor its computation executrix maintains that the estate's use of sec_2032a is a mechanical computation and that executrix's election of that section's provisions is necessarily dependent on the fair_market_value of all of the decedent's property as finally determined or agreed to following an examination of the return executrix argues that respondent's failure to consider the possible impact of executrix's protective_election during the settlement negotiations does not constitute a valid basis to deny the benefits of that election in computing the decedent's_estate tax we disagree with executrix whether petitioner is entitled to the benefits of sec_2032a requires the determination of several factual issues consequently the application of 2032a is not merely computational the ability of executrix to use sec_2032a raises a new issue that was not mentioned in the subject notice_of_deficiency the instant pleadings or the negotiations surrounding the settlement agreement indeed executrix acknowledges in her memorandum of law that she did not advise respondent's counsel that she executrix might want to perfect her protective_election under sec_2032a once the parties finally reached an agreement with this in mind we refuse to allow executrix to raise this issue at this time the agreement to settle this lawsuit voluntarily entered into must be given binding effect it is no answer to say that the need to follow such a course could not have been ascertained until the to qualify for special-use valuation under sec_2032a property must satisfy a series of requirements relating to the nature of the property itself its use on the date of the decedent's death and during the immediately preceding 8-year period the relationship between the decedent and the person acquiring the property from the decedent and the fair_market_value of the property as compared with the fair_market_value of the decedent's adjusted_gross_estate ie the percent and percent tests see sec_2032a fair_market_value of the ranch was finally determined executrix could have pleaded special_use_valuation as an alternative position in this case for reasons unknown to the court she did not do so in short the settlement agreement shows that the parties agreed on the value of the ranch and we believe that respondent was entitled to infer that value in this context meant value for estate_tax purposes we have no doubt that respondent entered into the stipulation on that assumption thereby forgoing the higher value asserted in the deficiency_notice executrix would have us hold that the value ought to be lower than in the stipulation due to the application of a special form of valuation that is not mentioned in the pleadings in the stipulation or in the negotiations leading to the stipulation we refuse to do so the parties struck a bargain in the stipulation and executrix must live with the benefits and burdens of it each party bore the responsibility to negotiate a written settlement that accurately reflected that party’s position in agreeing to the written settlement here executrix failed to preserve her claim to special_use_valuation under sec_2032a we have considered all of executrix's arguments and to the extent not addressed above have found them to be without merit to reflect the foregoing an appropriate order will be issued granting respondent's motion for entry of decision and denying petitioner's cross-motion for entry of decision and decision will be entered for respondent
